      Case 1:20-cv-05581-AJN-OTW Document 13 Filed 11/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT                                                                     11/4/20
SOUTHERN DISTRICT OF NEW YORK

 Brandon C. Jones,

                                  Plaintiff,
                                                                    20-CV-5581 (AJN)
                      -against-
                                                                 ORDER OF SERVICE
 Jisin H. Thomas, et al.,


                                  Defendants.

ALISON J. NATHAN, United States District Judge:

       Plaintiff, appearing pro se, invokes the Court’s federal question jurisdiction, alleging that

Defendants violated his rights under the Americans with Disabilities Act, 42 U.S.C. § 12101 et

seq.; the Fair Housing Act, 42 U.S.C. § 3601, et seq.; and the New York State and City Human

Rights Laws, N.Y. Exec. Law §§ 290 to 297; N.Y.C. Admin. Code §§ 8-101 to 131. By order

dated August 5, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (“IFP”).

                                            DISCUSSION

A.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and second amended complaint until the Court reviewed the second amended
       Case 1:20-cv-05581-AJN-OTW Document 13 Filed 11/04/20 Page 2 of 4




complaint and ordered that summonses be issued. The Court therefore extends the time to serve

until 90 days after the date the summonses are issued. If the second amended complaint is not

served within that time, Plaintiff should request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request

an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Volunteers of America, Jisin H.

Thomas, and Jonathan Tauarez through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Application for Pro Bono Counsel

        Plaintiff filed an application for the Court to request pro bono counsel. (ECF No. 10.) The

factors to be considered in ruling on an indigent litigant’s request for counsel include the merits

of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts and

present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d

Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

“[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is too



                                                   2
         Case 1:20-cv-05581-AJN-OTW Document 13 Filed 11/04/20 Page 3 of 4




early in the proceedings for the Court to assess the merits of the action, Plaintiff’s motion for

counsel is denied without prejudice to renewal at a later date.

                                            CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.1

          The Clerk of Court is further instructed to issue summonses and to complete the USM-

285 forms with the addresses for Volunteers of America, Jisin H. Thomas, and Jonathan Tauarez,

and deliver to the U.S. Marshals Service all documents necessary to effect service on these

defendants.

          The Court denies Plaintiff’s application for the Court to request pro bono counsel (ECF

No. 10) without prejudice to renewal at a later date.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

    Dated:   November 4, 2020
             New York, New York

                                                               ALISON J. NATHAN
                                                             United States District Judge




1
    Plaintiff has consented to receive electronic service of Court documents. (ECF No. 7.)

                                                    3
Case 1:20-cv-05581-AJN-OTW Document 13 Filed 11/04/20 Page 4 of 4




              DEFENDANTS AND SERVICE ADDRESSES


      Volunteers of America
      135 W. 50th Street
      New York, NY 10024

      Jisin H. Thomas
      Director, CSS Volunteers of America
      65 Charles Gay Loop
      New York, NY 10035

      Jonathan Tauarez
      Deputy Director, CSS Volunteers of America
      65 Charles Gay Loop
      New York, NY 10035
